Citation Nr: 1028828	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from April 1981 to June 1983.

The Veteran's appeal as to the issue listed above arose from an 
August 1983 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that in June 1984, the Veteran filed a timely 
notice of disagreement as to this decision, which was apparently 
overlooked by the RO until December 2008, at which time a 
statement of the case was issued.  The Veteran has perfected his 
appeal.  


FINDING OF FACT

The Veteran does not have a low back disability that was caused 
or aggravated by his active military service.   


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran argues that service connection is warranted for a low 
back disability.  The Veteran has essentially reported having low 
back pain during service, and ongoing low back pain since his 
service.  He has further asserted that he sustained a low back 
trauma during service when he fell off of a truck, that he failed 
to report this injury, and that he aggravated his injury during 
service while performing various duties, to include lifting stock 
parts and weapons.  The Veteran's representative has argued that 
the RO denied the claim in 1983 because it determined that his 
condition was congenital, and that service connection is 
warranted on the basis that his congenital condition sustained a 
superimposed injury.  See VA Form 646, received in July 2008.   

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.   38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  Service connection may also 
be granted for arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2009).  However, service connection may be granted 
for diseases, but not defects, of congenital, developmental or 
familial origin if the condition was incurred in or aggravated 
during service.  A defect is a structural or inherent abnormality 
or condition, which is more or less stationary in nature.  A 
disease may be defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 
(1990).  Service connection may also be granted for a disability 
that resulted from a defect which was subject to a superimposed 
disease or injury during service.  Id.  

The Veteran's service treatment reports consist of a pre-
induction examination  report, dated in April 1981, which shows 
that his spine was clinically evaluated as normal.   

The post-service medical evidence consists of VA reports, dated 
between 1991 and 2010.  This evidence shows that the Veteran has 
reported that he has a history of back pain dating back to his 
service, to include as secondary to falling off of a truck, as 
due to a leg length discrepancy, and as due to scoliosis.  These 
reports include a May 2003 X-ray report which contains an 
impression of "normal lumbar spine," magnetic resonance imaging 
(MRI) study reports, dated in April 2004, April 2006, and October 
2007, noting degenerative disc disease, and an April 2007 X-ray 
report noting mild spondylosis.  A January 1993 report notes a 
complaint of a history of low back pain for one week following 
being kicked on both sides of his lower back.  Reports, dated in 
May 1994 and February 1997, show that the Veteran reported that 
his leisure interests included basketball.  A January 2004 report 
contains a finding that his left leg was 1/3-inch shorter than 
his right leg.  This evidence includes a number of notations of 
low back pain due to scoliosis, a combination of scoliosis and 
degenerative disc disease, and due to a leg length discrepancy.  

A VA examination report, dated in July 1983, notes a report of a 
history of low back pain that began in service in 1981, with no 
history of inservice trauma.  The Veteran reported that he was 
told that he had scoliosis, and that he had used a lift in one of 
his shoes, with no change in his symptoms.  On examination, the 
lumbar spine had a slight scoliosis, convex to the left side.  
The diagnosis was low back pain with mild kyphosis and scoliosis, 
lumbar spine.  An associated X-ray report contains an impression 
noting an absent lordotic curve from L3 to L5, mild kyphotic 
curve from L1 to L3, an otherwise normal lumbosacral spine, and 
that, "I believe the apparent scoliosis with convexity to the 
left at L5-S1 is due to positioning."  

A VA examination report, dated in August 2008, shows that the 
examiner indicated that the Veteran's C-file had been reviewed.  
The Veteran reported that he had a history of low back pain 
dating back to his service, that he was found to have a leg 
length discrepancy at that time, and that he had been given a 3/4-
inch lift.  On examination, there was no lumbar scoliosis.  Gait 
was normal.  The diagnoses were multilevel degenerative disc and 
facet changes in the lower lumbar spine, with severe central 
canal stenosis, and severe foraminal narrowing at L5-S1.  The 
examiner stated that it is less likely as not that the Veteran 
had a congenital developmental defect of the back, to include 
scoliosis.  The examiner essentially explained that the Veteran's 
MRI reports, dated in 2004 and 2007, did not show that he has 
scoliosis.  

In an opinion, dated in October 2008, a VA physician discussed 
the findings in the Veteran's 1983 VA examination report, and 
concluded:

Given the above initial findings shortly 
after discharge from the service there was 
no evidence at that time that there was any 
permanent low back condition, related to 
active military service or any progression 
of prior developmental curvature during 
active military service.  Therefore, the 
Veteran's current low back condition is 
unrelated to active military service.

The Board finds that the claim must be denied.  With regard to 
the Veteran's argument to the effect that he has a preexisting 
low back disorder that was aggravated during service, there is no 
evidence to show that a low back disorder was "noted" upon 
entrance into active duty service, Crowe v. Brown, 7 Vet. App. 
238, 245 (1994), and the Veteran is therefore entitled to a 
presumption of soundness at service entrance.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  Furthermore, as there is no evidence of 
a low back disorder prior to active duty, the Board is unable to 
find there is clear and unmistakable evidence to rebut the 
presumption of soundness.  Id.; VAOPGCPREC 3-2003, 69 Fed. Reg. 
25178 (2004).  There is also no competent evidence to show that 
the Veteran was treated for, or found to have, a low back 
disorder during service.  See 38 C.F.R. § 3.303(a).  As for the 
post-service medical evidence, the earliest medical evidence of a 
low back disorder is dated in 1991.  This is about seven years 
after separation from service, and this period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence of a nexus between a low back disorder and the 
Veteran's service, and the Veteran's representative has conceded 
this fact.  See 38 C.F.R. § 3.303(d); VA Form 646, received in 
May 2010.  In this regard, although the Veteran was found to have 
a "mild" kyphosis and scoliosis in his July 1983 VA 
examination, the accompanying X-ray report shows that the 
examiner stated that his "apparent scoliosis" was "due to 
positioning."  In addition, the August 2008 VA examiner 
concluded that the Veteran did not have a congenital 
developmental defect of the back, to include scoliosis.  The 
Board points out that her rationale, that the Veteran's 2004 and 
2007 MRI reports did not show that he has scoliosis, is also 
consistent with the Veteran's October 2007 MRI report (which does 
not note scoliosis).  The October 2008 opinion shows that a VA 
physician concluded that the Veteran's current low back condition 
is unrelated to his active military service.  Finally, there is 
no medical evidence to show that arthritis of the low back was 
manifest to a compensable degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  In summary, the 
evidence does not show that the Veteran has a low back disorder 
that is related to his service, and the Board finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.   

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that a low back 
disability was caused or aggravated by service that ended in 
1983.  The Veteran has asserted that he has had low back symptoms 
since his service.  His reports are competent evidence to show 
that he experienced low back symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of the claim.  
Although the Veteran has asserted that he has had low back 
symptoms since his service, he does not have the requisite skill, 
knowledge, or training, to be competent to provide a diagnosis of 
a low back disability, or to state whether such condition was 
caused or aggravated by service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of itself, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of a veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).  In this case, the Veteran's service 
treatment records do not show any relevant treatment.  
Notwithstanding the July 1983 VA examination report, the post-
service medical records do not show any relevant treatment prior 
to 1991, and there is no competent evidence of a nexus between a 
low back disability and the Veteran's service.  Given the 
foregoing, the Board finds that the service treatment reports, 
and the post-service medical evidence, outweigh the Veteran's 
contentions to the effect that he has the claimed condition that 
is related to his service.   

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2004, and 
December 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The timing of the VCAA notices did not comply with the 
requirement that the notice must precede the adjudication.  
However, the RO's 1983 decision was decided prior to the 
enactment of the VCAA. In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Rather, the appellant is to 
be given proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of prejudice 
from improper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The actions of the RO described above cured the procedural defect 
because the Veteran had the opportunity to submit additional 
argument and evidence, which he did over the course of the six 
years following the first notice.  Therefore, the timing of the 
VCAA notices was not prejudicial.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  

Both of the VCAA notices erroneously indicated that the Veteran's 
claim had been denied in 1983, and that new and material evidence 
must be presented to reopen the claim.   Recent court decisions 
indicate that when VA fails to furnish information that is 
necessary to substantiate the claim ("Type One error"), such 
error is presumed prejudicial, and requires reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), reversed and remanded on other grounds sub nom, 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  To do this, VA must 
show that the purpose of the notice was not frustrated, such as 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Although not specifically discussed, some other 
possible circumstances that could demonstrate that VA error did 
not prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  In this regard, the Veteran has been 
provided a meaningful opportunity to participate effectively in 
the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which he 
has done.  Subsequent to the issuance of the VCAA notices, the RO 
reconsidered the appellant's claim on two occasions.  See 
December 2008 statement of the case; April 2010 supplemental 
statement of the case.  In addition, a review of the submissions 
of the appellant and his representative, received between 2007 
and 2010, indicates an accurate understanding of the issue on 
appeal.  These actions indicate actual knowledge on the part of 
the claimant, and that a reasonable person could be expected to 
understand from the notice what was needed.  Id.; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding 
that VA satisfied due process by readjudicating a claim and 
notifying claimant of such readjudication).  The Board therefore 
finds that no prejudice to the Veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  In 
this regard, in a memorandum, dated in July 2007, the RO 
determined that the Veteran's service treatment reports (other 
than the pre-service examination report) were unavailable, and 
that any additional attempts to obtain them would be futile.  See 
38 C.F.R. § 3.159(e) (2009).  In a memorandum, dated in July 
2007, the RO determined that any VA treatment reports from the 
Milwaukee VA Medical Center (VAMC), for the period from January 
1983 to September 1991, were unavailable, and that any additional 
attempts to obtain them would be futile.  Id.  The RO has 
obtained the Veteran's available service treatment report, and 
his VA medical records.  The Veteran has been afforded an 
examination, and etiological opinions have been obtained.  
Although the Veteran's representative has asserted that another 
examination is warranted, no reason was provided.  See VA Form 
646, received in May 2010.  Both the August 2008 and October 2008 
VA opinions indicate that they were based on a review of the 
Veteran's C- file.  The August 2008 report shows that the 
Veteran's subjective history of symptoms was recorded, that an 
examination was performed, and that detailed examination findings 
are included in the report.  The October 2008 VA opinion 
discussed the Veteran's 1983 VA examination report in detail.  
Both the August 2008 and October 2008 VA opinions are accompanied 
by a sufficient rationale.  Given the foregoing, there is no 
basis to find that these reports are inadequate, or that a remand 
for another opinion is required.  See 38 C.F.R. § 3.159(d) 
(2009); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Board 
concludes, therefore, that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). 


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


